Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
	Applicant’s request in accordance with 37 CFR 1.48(a) to correct the inventorship on November 18, 2021 was accepted by the office on December 2, 2021. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was previously given in an interview with Ben Rothermel on August 3, 2021.  
1. (Currently Amended) A method for utilizing a proxy server interface, the method comprising:
	measuring at least one of physiological and neurological functions of a subject by a hardware sensor in a measurement system; 
generating a first signal by the hardware sensor, the first signal comprising measured information of the at least one of physiological and neurological functions;
	manipulating the first signal by a processor, the measurement system comprising a first memory configured to store the manipulated signal;
	outputting the manipulated signal by the measurement system to the proxy server interface; 
buffering the manipulated signal by the proxy server interface in a second memory; [[and]]
	polling the buffered signal by an Internet browser[[,]]; and
displaying an image to the subject by a graphical user interface, 
	wherein: 
manipulated signal to the proxy server interface and polling the proxy server interface for the buffered signal occurs asynchronously; and
wherein the image is generated by a streaming player of the Internet browser. 

	2. (Original)  The method of claim 1, wherein polling the proxy server interface for the buffered signal occurs at least once every 200ms.

	3. (Currently Amended)  The method of claim 1, wherein outputting the manipulated signal to the proxy server interface further comprises pushing the manipulated signal by the measurement system on an ad hoc basis. 

	4. (Currently Amended)  The method of claim 1, further comprising, after generating the first signal, converting the first signal from analog to digital.

	5. (Original)  The method of claim 4, wherein the digital signal is a data signal. 

	6. (Currently Amended)  The method of claim 1, wherein manipulating the first signal comprises at least one of processing, displaying and recording.  

	7.  (Cancelled) 

8. (Currently Amended)  The method of claim [[7]]1, wherein a browser extension of the Internet browser performs polling the buffered signal.

1, wherein generating the image comprises: 
manipulating the buffered signal by the Internet browser; and
implementing video filter controls or video playback controls by the Internet browser.

10. (Original)  The method of claim 9, wherein:
the video filter controls comprise at least one of blur, contrast, brightness, and saturation; and
the video playback controls comprise at least one of full screen mode, play, mute, closed caption, and volume level.

11. (Original)  The method of claim 10, wherein the displaying the image to the subject is based on a biofeedback loop, whereby the at least one of physiological and neurological functions is altered or controlled by the subject. 

12. (Currently Amended)  A method for utilizing a proxy server interface, the method comprising:
measuring at least one of physiological and neurological functions of a subject by a hardware sensor in a measurement system, the hardware sensor configured to generate a first signal containing information of the at least one of physiological and neurological functions; 
manipulating the first signal by a processor, the measurement system comprising a first memory configured to store the manipulated signal; 
outputting the manipulated signal to the proxy server interface, the proxy server interface configured to buffer the manipulated signal in a second memory; [[and]] 
polling the proxy server interface for the buffered signal by an Internet browser[[,]]; and
displaying an image to the subject by a graphical user interface,
: 
outputting the manipulated signal to the proxy server interface and polling the proxy server interface for the buffered signal occurs asynchronously; and
wherein the image is generated by a streaming player of the Internet browser.

Allowable Subject Matter
Claims 1-6 and 8-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454